Citation Nr: 1754397	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent disabling for a low back disability.

2. Entitlement to an increased rating in excess of 10 percent for a stomach disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). This appeal was remanded in March 2011, May 2013, September 2013, and June 2017 by different Veterans Law Judges (VLJs); it has since been reassigned to the undersigned. In August 2011, the Veteran testified at a Board hearing before a VLJ no longer with the Board; a transcript of that hearing is in the record.

As mentioned in the June 2017 Board remand, the Veteran's claim of service connection for a right hip disability was granted in a February 2017 rating decision. As a result, that issue is not before the Board. In May 2013, the Veteran waived her right to another hearing with the VLJ who would decide her case. See 38C.F.R. §20.707 (2016). Accordingly, the Board will proceed with adjudication.

The TDIU claim will be addressed the REMAND section of this decision.


FINDINGS OF FACT

1. The evidence is in equipoise that the Veteran's forward flexion of the thoracolumbar spine is less than 30 degrees due to significant functional loss. 

2. The manifestations of the Veteran's stomach disability most closely approximate mild symptoms. 

CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, but no more, for the Veteran's low back disability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5237 (2017).

2. The criteria for a rating in excess of 10 percent disabling for a stomach disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.110, 4.112, 4.114, Code 7304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification). Neither the Veteran nor her representative has raised any issues with VA's duties to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board notes that there is no basis for a remand for a new VA examination of the spine pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), as the Board has determined in this decision that a 40 percent evaluation - the highest possible evaluation predicated on limitation of motion - is warranted.


II. Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

In deciding these claims, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
a. Low Back Disability

	Factual Background

July 2006 VA treatment records reflect that the Veteran rated her back pain as a six to eight out of 10, which was aggravated by lifting. She was doing significant lifting at her workplace as an electrician. In September 2006, she reported that lifting was practically impossible due to pain, and getting up from a sitting or lying position aggravated her pain.

During an October 2006 VA examination, the Veteran reported that she was in constant moderate to severe pain, but did not have flare-ups. She could walk up to two blocks without pain. She stopped working as an electrician one month prior. She could not lift, push, pull, bend, crawl, stoop, or drive long distances due to her back pain. Forward flexion was painful at zero to 50 degrees. The examiner diagnosed intervertebral disc syndrome (IVDS) and reported that was no limitation of the pain, fatigue, weakness, lack of endurance following repetitive use. The examiner opined that the Veteran could not lift 20 pounds (lbs.) and could sit for only 15 minutes. Reaching over her shoulder was painful. There were no incapacitating episodes in the past 12 months.

In April 2008 VA treatment records, the Veteran's forward flexion was to 30 degrees before reporting increased pain. 

During a May 2008 VA examination, the Veteran reported that she has been symptomatic on a progressive basis since her in-service injury, particularly over the previous three years. She stated that she has missed almost half of the past years' worth of work as a journeyman electrician because of her back pain. She did not report flare-ups. Her forward flexion was to 48 degrees, with no objective evidence of pain following repetitive motion. The examiner opined her back was having a significant effect on her usual occupation because she evidenced decreased mobility, problems with lifting and carrying, and pain.

In her February 2009 substantive appeal, the Veteran reported that she suffered from throbbing back pain on a daily basis, which would get worse with prolonged activities such as sitting or standing. She was able to decrease the pain by changing positions, walking around, mild stretching, and using heat packs. She had to make accommodations at work so she could get through the day, such as utilizing co-workers to bend and pick up things as needed. 

During her August 2011 Board hearing, the Veteran reported that her adult children helped her with house chores and that she is unable to walk long distances.

During a July 2016 VA examination, the Veteran reported flare-ups after prolonged sitting, standing, and walking, which increased the pain to the point she has to stop all activity. She reported that prolonged sitting, standing, and walking impaired her ability to function. Her forward flexion was 40 degrees, with evidence of pain on weight-bearing. The examiner opined that pain, fatigue, weakness, and lack of endurance significantly limited her functional ability with repeated use over time; the examiner was unable to describe in terms of range of motion because of her pain and unstable stance. Although the examiner reported that the Veteran had less movement due to ankylosis and adhesions, there was no ankylosis of the spine. She had disturbance of locomotion and interference with sitting and standing. The examiner diagnosed IVDS; there were no episodes requiring bed rest prescribed by a physician in the past 12 months. The examiner opined that the Veteran could do sedentary work for short periods of time with frequent position changes.

During a July 2017 VA examination, the Veteran reported non-specific flare-ups that could occur weekly with severe pain. She could not stand or walk for long periods of time due to fatigue. She was unable to ambulate at all during flare-ups. Forward flexion was to 50 degrees, with pain noted and causing functional loss. There was no evidence of pain on weight-bearing. There was no ankylosis of the spine. The examiner diagnosed IVDS, but there were no episodes requiring bed rest prescribed by a physician in the past 12 months. The examiner opined that the Veteran was unable to do physical work due to back pain, but would be able to perform sedentary work because she would be able to sit for up to an hour at a time.

	Analysis

The Veteran's lumbar spine disability has been rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula). Under the General Formula, the following ratings will apply: a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or for there to be favorable ankylosis of the entire thoracolumbar spine; a 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, Note (5). "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which... the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching." Id.

Any associated objective neurologic abnormalities should be rated separately under an appropriate Code. Id., Note 1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

After considering Deluca and the Veteran's history of severe pain and fatigability, the Board finds that the evidence is in equipoise that her forward flexion is at 30 degrees or less. Consequently, an increase to at least 40 percent is warranted.

The record does not demonstrate that the Veteran had favorable or unfavorable ankylosis of the thoracolumbar spine or of the entire spine. Although the July 2016 examiner noted limited movement due to ankylosis, this is directly contradicted by her later opinion that there was no ankylosis. Additionally, the July 2016 examiner's mention of ankylosis is far outweighed by years of medical records that do not indicate ankylosis. Accordingly, the Veteran is not entitled to a rating in excess of 40 percent disabling.

The Board acknowledges there is evidence of IVDS in the record. Nonetheless, there exists no basis for a higher rating based on incapacitating episodes, because the evidence does not reflect incapacitating episodes having a total duration of at least one week during any 12 month period. Therefore, the Veteran is properly rated under the General Formula.  38 C.F.R. § 4.71a, DC 5243.

Lastly, the Board notes that the Veteran was granted bilateral lower extremity radiculopathy in a February 2017 rating decision. See 38 C.F.R. § 4.71a., Note 1. As a result, those claims are not currently before the Board. The record does not reflect any other neurologic abnormalities associated with the Veteran's low back disability; accordingly, additional separate compensable ratings are not warranted. 






b. Stomach disability

	Factual background

During an October 2006 VA examination, the Veteran reported no vomiting, hematemesis, nausea, diarrhea, or constipation. She complained of epigastric pain. The examiner diagnosed peptic ulcer disease and reflux esophagitis, and opined that she had no anemia. 

During a May 2008 VA examination, the Veteran reported a long standing history of flatulent dyspepsia associated with constipation and diarrhea. Abdominal cramps were associated with diarrhea and persisted for several minutes after bowel movements; she avoided certain foods that caused such symptoms. When she was constipated she would be very bloated but without significant cramps. She had no periods of incapacitation and no episodes of abdominal colic, nausea, or vomiting. There was no hematemesis, but periods of nausea several times a week. No history of vomiting. She would get diarrhea more than 12 times weekly several times per week but less than daily; the duration of each episode lasted seven days or more. The examiner opined there were no signs of significant weight loss, malnutrition or anemia. 

In August 2011 VA treatment records, the Veteran complained of stomach cramps, vomiting, diarrhea, and gas. She reported that these symptoms occurred with or without food, and that she had black tarry stool. The medical provider deemed it a non-urgent issue.

Throughout 2013 VA treatment records, the Veteran complained of dysphagia, weight loss, and bowel movements. 

During a July 2016 VA examination, the examiner opined that the Veteran had recurring episodes of symptoms that were not severe; such episodes would occur 4 or more times per year and lasted less than one day. She had episodes of mild nausea more than 4 times per year lasting less than one day. She had episodes of transient vomiting four or more times per year lasting less than one day. She had episodes of mild melena more than four times per year lasting less than one day. The Veteran did not have incapacitating episodes. In a December 2016 addendum, the examiner noted that the Veteran's peptic ulcer disease and helicobacter pylori are due to her service-connected stomach disorder. In February 2017, the VA examiner clarified that the Veteran's hiatal hernia is not due to her gastritis and that she did not have symptoms of small nodular lesions, small eroded or ulcerated areas, severe hemorrhages or large ulcerated or eroded areas. 

During a July 2017 VA examination, the examiner diagnosed helicobacter pylori and gastritis. He stated that the Veteran's gastric ulcers are well controlled by medication. The examiner opined that the Veteran had recurring episodes of symptoms that were not severe; such episodes would occur 4 or more times per year and lasted less than one day. She had episodes of mild nausea more than 4 times per year but lasting less than one day. She had episodes of mild vomiting four or more times per year lasting less than one day. She had episodes of mild melena more than four times per year lasting less than one day. The Veteran did not have incapacitating episodes. The examiner opined that the Veteran's symptoms of burning sensation after eating were most likely gastritis-related, and her other symptoms were more likely related to her hiatal hernia; he opined that the literature supports that her well-controlled gastritis is not mainly contributing to her GI symptoms.

Throughout the Veteran's VA treatment and private medical records, vomiting and nausea are usually denied and her weight is reflected as stable (see, e.g., April 2008 VA treatment records).

	Analysis

The Board finds that the Veteran is more properly rated pursuant to Code 7304, for a gastric ulcer, because her peptic ulcer disease has been connected to her service-connected stomach disorder and her symptoms are more appropriately compensated under this Code. Although the July 2017 VA examiner opined that her gastrointestinal symptoms were due to her hiatal hernia, the evidence is in equipoise that her symptoms are due to her service-connected disability (see July 2016 VA examination and addendums). Accordingly, the Board will consider those symptoms in its analysis. In consideration of 38 C.F.R. § 4.110, the Board notes that the Veteran's peptic ulcer disease most closely approximates a gastric ulcer, rather than a duodenal or marginal (gastrojejunal) ulcer, because it was described as a gastric ulcer by the July 2017 VA examiner.

Under DC 7304, a rating of 10 percent is assigned for a mild gastric ulcer with recurring symptoms once or twice yearly; a 20 percent rating is warranted for a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations; a 40 percent rating is warranted for a moderately severe gastric ulcer, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; a 60 percent (maximum) rating is warranted for a severe gastric ulcer, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The preponderance of the evidence is against a finding that the Veteran has severe or moderately severe symptoms. Although she has some melena, there are no manifestations of anemia and weight loss productive of definite impairment of health. Though the Veteran complained of weight loss throughout 2013, it does not appear to have been a manifestation of significantly impaired health. As a result, she is not entitled to a 60 percent rating.

Although the Veteran has described her symptoms as moderate to severe, her symptoms have been consistently described as mild by medical providers. She also has not had incapacitating episodes due to her stomach disability. Accordingly, she does not meet the criteria for a 40 percent rating.

Although the July 2016 examiner described the Veteran's vomiting episodes as transient, the preponderance of the evidence reflects mild, rather than severe or moderate, manifestations that do not average 10 days in duration. As described above, the preponderance of the evidence reflects that the Veteran has mild manifestations. Accordingly, the Veteran does not meet the criteria for a 20 percent rating and her disability more closely approximates the criteria for a 10 percent rating. See 38 C.F.R. § 4.7. Consequently, the Veteran is not entitled to a rating in excess of 10 percent for her stomach disability.


ORDER

Entitlement to a 40 percent rating, but no more, for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent rating disabling for a stomach disability is denied.


REMAND

Although the record reflects that the Veteran worked full-time during the period of appeal, these periods of employment are short in duration with significant time in between. In December 2015, the Veteran indicated that her disability affected her full-time employment and prevented her from working starting in 2009. Her statements that she cannot work due to her back pain and flare-ups of her back and hip are competent and credible, and supported by the medical opinions in the record.

Even with the Board's grant of an increased evaluation in this case, the combined evaluation will not meet the criteria for schedular TDIU consideration under 38 C.F.R. § 4.16(a) for much of the appeal period, as service connection was not granted for several of the Veteran's disabilities (her bilateral lower extremity radiculopathy) until July 7, 2016. The Board thus finds that this case should be referred to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b) prior to further Board adjudication in this case.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) letter and afforded an opportunity to supplement the record in regard to her TDIU claim.  

2.  Then, refer this case to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The response from the Director must be added to the claims file.

3.  Finally, readjudicate the Veteran's claim.  If the determination remains unfavorable, furnish her and her representative with a Supplemental Statement of the Case and afford her a reasonable period time in which to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


